EXHIBIT 10(c)18 BASE SALARIES OF NAMED EXECUTIVE OFFICERS GEORGIA POWER COMPANY The following are the annual base salaries, effective March 1, 2011, of the current Chief Executive Officer and Chief Financial Officer of Georgia Power Company and certain other current or former executive officers of Georgia Power Company who served during 2010. . Michael D. Garrett*$695,402 President and Chief Executive Officer W. Paul Bowers** $721,928 President and Chief Financial Officer Ronnie R. Labrato $293,762 Executive Vice President, Chief Financial Officer and Treasurer Mickey A. Brown $383,877 Executive Vice President Joseph A. Miller $383,872 Executive Vice President Douglas E. Jones ***$361,398 Senior Vice President * Retired December 31, 2010 ** Effective January 1, 2011.Served as Chief Operating Officer from August 13, 2010 through December 31, 2010. *** Through September 30, 2010
